Case 5:20-mc-80156-JD Document 47-6 Filed 04/01/21 Page 1 of 8




                     EXHIBIT E
          Case 5:20-mc-80156-JD Document 47-6 Filed 04/01/21 Page 2 of 8


From:              Marie.Larsen@hklaw.com
To:                Schwartz, Julie (SEA); Daniel.Kappes@hklaw.com; James.Power@hklaw.com
Cc:                Bleicher, Michael (WDC)
Subject:           RE: Google / Akhmedova / Follow-up Call
Date:              Monday, March 15, 2021 6:49:44 PM
Attachments:       Google Order Denying Mtn. to Quash.pdf


Julie,

We do not agree with adding the new introductory section to the Court’s opinion where Google
seeks to draft a new holdings in order to “clarify” the magistrate judge’s ruling. Therefore we do not
agree to any of this addition. Additionally, the substance of this revision is already included in the
Court’s footnote 1 and therefore need not be added.

Regards,
Marie

Marie Larsen | Holland & Knight
Partner
Holland & Knight LLP
31 West 52nd Street | New York, New York 10019
Phone 212.513.3477 | Fax 212.341.7167
marie.larsen@hklaw.com | www.hklaw.com
________________________________________________
Add to address book | View professional biography



From: Schwartz, Julie E. (Perkins Coie) <JSchwartz@perkinscoie.com>
Sent: Monday, March 15, 2021 2:15 PM
To: Larsen, Marie E (NYC - X73477) <Marie.Larsen@hklaw.com>; Kappes, Daniel P (SFO - X56951)
<Daniel.Kappes@hklaw.com>; Power, James H (NYC - X73494) <James.Power@hklaw.com>
Cc: Bleicher, Michael (Perkins Coie) <MBleicher@perkinscoie.com>
Subject: RE: Google / Akhmedova / Follow-up Call

[External email]
Thanks Marie. We’re preparing to file our motion, which we will notice on a regularly noticed-
motion schedule, as we agreed. But before moving forward, I want to make sure I’m understanding
your client’s position correctly. Is it just the highlighted language your client disagrees with, and if
so, is there language you might propose instead?

         The English court issued a statement indicating that it had determined the accounts
         belonged to Mr. Akhmedov and that the court would be assisted by production of the
         contents of those accounts. Furthermore, Applicant’s counsel has represented that there
         is no dispute in the underlying litigation that the accounts belong to Mr. Akhmedov and
         that he has produced emails from the accounts in the litigation.
          Case 5:20-mc-80156-JD Document 47-6 Filed 04/01/21 Page 3 of 8


Julie Schwartz | Perkins Coie LLP
PARTNER
3150 Porter Drive
Palo Alto, CA 94304-1212
D. +1.650.838.4490
F. +1.650.838.4690
E. JSchwartz@perkinscoie.com



From: Marie.Larsen@hklaw.com <Marie.Larsen@hklaw.com>
Sent: Friday, March 5, 2021 12:15 PM
To: Schwartz, Julie (SEA) <JSchwartz@perkinscoie.com>; Daniel.Kappes@hklaw.com;
James.Power@hklaw.com
Cc: Bleicher, Michael (WDC) <MBleicher@perkinscoie.com>
Subject: RE: Google / Akhmedova / Follow-up Call

Julie,

I don’t think it would be accurate to suggest that the English Court expressly discussed a finding of
ownership of the email accounts. Therefore we are not comfortable agreeing to this language. It
was certainly implicit in the underlying proceedings and in the request of the English Court for the
assistance of the US court, but these nuances demonstrate why it is difficult to write findings on
behalf of the District Court.

Regards,
Marie

Marie Larsen | Holland & Knight
Partner
Holland & Knight LLP
31 West 52nd Street | New York, New York 10019
Phone 212.513.3477 | Fax 212.341.7167
marie.larsen@hklaw.com | www.hklaw.com
________________________________________________
Add to address book | View professional biography


From: Schwartz, Julie E. (Perkins Coie) <JSchwartz@perkinscoie.com>
Sent: Friday, March 5, 2021 11:56 AM
To: Larsen, Marie E (NYC - X73477) <Marie.Larsen@hklaw.com>; Kappes, Daniel P (SFO - X56951)
<Daniel.Kappes@hklaw.com>; Power, James H (NYC - X73494) <James.Power@hklaw.com>
Cc: Bleicher, Michael (Perkins Coie) <MBleicher@perkinscoie.com>
Subject: RE: Google / Akhmedova / Follow-up Call

[External email]
Thanks Marie. As you know, we disagree with your interpretation of the Court’s direction. To
clarify, my understanding is that your client was agreeable to the two changes identified in my
February 25 email. Let me know if I have misunderstood.

Julie Schwartz | Perkins Coie LLP
          Case 5:20-mc-80156-JD Document 47-6 Filed 04/01/21 Page 4 of 8


PARTNER
3150 Porter Drive
Palo Alto, CA 94304-1212
D. +1.650.838.4490
F. +1.650.838.4690
E. JSchwartz@perkinscoie.com



From: Marie.Larsen@hklaw.com <Marie.Larsen@hklaw.com>
Sent: Friday, March 5, 2021 8:10 AM
To: Schwartz, Julie (SEA) <JSchwartz@perkinscoie.com>; Daniel.Kappes@hklaw.com;
James.Power@hklaw.com
Cc: Bleicher, Michael (WDC) <MBleicher@perkinscoie.com>
Subject: RE: Google / Akhmedova / Follow-up Call

Julie,

We cannot agree to the proposed changes by Google contained in the most recent version sent.
 Specifically, we have already advised that we cannot agree to the removal of “nothing in the SCA
requires that consent be communicated in the manner Google prescribes or permits a service
provider to dictate the form of acceptable consent.” This is a true and accurate conclusion of the
Court which we decline to re-write. We do not believe it is appropriate to re-write the opinion of
the Court, and that doing so would be outside the scope of what was contemplated when the Court
stated that Google could provide language to protect itself in future cases.

The statement that “The Court emphasizes that this Order is limited to the facts and circumstances
in this rather unique case, and is not intended to be representative of any production obligations vel
non for Google in other cases” is sufficient for those purposes and we would agree to such a
statement.

Regards,
Marie

Marie Larsen | Holland & Knight
Partner
Holland & Knight LLP
31 West 52nd Street | New York, New York 10019
Phone 212.513.3477 | Fax 212.341.7167
marie.larsen@hklaw.com | www.hklaw.com
________________________________________________
Add to address book | View professional biography


From: Schwartz, Julie E. (Perkins Coie) <JSchwartz@perkinscoie.com>
Sent: Thursday, February 25, 2021 6:16 PM
To: Larsen, Marie E (NYC - X73477) <Marie.Larsen@hklaw.com>; Kappes, Daniel P (SFO - X56951)
<Daniel.Kappes@hklaw.com>; Power, James H (NYC - X73494) <James.Power@hklaw.com>
Cc: Bleicher, Michael (Perkins Coie) <MBleicher@perkinscoie.com>
Subject: RE: Google / Akhmedova / Follow-up Call
           Case 5:20-mc-80156-JD Document 47-6 Filed 04/01/21 Page 5 of 8



[External email]
Counsel,

Following up on this, we understand that your client does not oppose the additions to the order
noted below, but she does oppose the addition of the first section regarding the standard of review.
For the remainder of the changes, you will note that we pared them down significantly. Can you
please let us know this week if your client agrees to the remaining narrowed changes?

Agreed additions:

        The English court issued a statement indicating that it had determined the accounts
        belonged to Mr. Akhmedov and that the court would be assisted by production of the
        contents of those accounts. Furthermore, Applicant’s counsel has represented that there
        is no dispute in the underlying litigation that the accounts belong to Mr. Akhmedov and
        that he has produced emails from the accounts in the litigation.

        The Court emphasizes that this Order is limited to the facts and circumstances in this
        rather unique case, and is not intended to be representative of any production obligations
        vel non for Google in other cases.

Julie Schwartz | Perkins Coie LLP
PARTNER
3150 Porter Drive
Palo Alto, CA 94304-1212
D. +1.650.838.4490
F. +1.650.838.4690
E. JSchwartz@perkinscoie.com



From: Bleicher, Michael (WDC) <MBleicher@perkinscoie.com>
Sent: Friday, February 19, 2021 8:32 AM
To: Marie.Larsen@hklaw.com; Daniel.Kappes@hklaw.com; James.Power@hklaw.com
Cc: Schwartz, Julie (SEA) <JSchwartz@perkinscoie.com>
Subject: RE: Google / Akhmedova / Follow-up Call

Counsel,

Attached, please find a new redline of our client’s proposed changes reflecting our takeaways from
the parties’ conversation last month. We’re available to meet and confer if you’d like to discuss.

Best,
Michael

Michael Bleicher | Perkins Coie LLP
ASSOCIATE
700 Thirteenth Street, N.W. Suite 600
Washington, DC 20005-3960
D. +1.202.654.6328
F. +1.202.654.6211
E. MBleicher@perkinscoie.com
          Case 5:20-mc-80156-JD Document 47-6 Filed 04/01/21 Page 6 of 8


From: Schwartz, Julie (SEA) <JSchwartz@perkinscoie.com>
Sent: Thursday, February 4, 2021 3:10 PM
To: Marie.Larsen@hklaw.com; Daniel.Kappes@hklaw.com
Cc: Bleicher, Michael (WDC) <MBleicher@perkinscoie.com>
Subject: RE: Google / Akhmedova / Follow-up Call

Okay, thanks. I will take the call off calendar and let you know our client’s final position.

Julie Schwartz | Perkins Coie LLP
PARTNER
3150 Porter Drive
Palo Alto, CA 94304-1212
D. +1.650.838.4490
F. +1.650.838.4690
E. JSchwartz@perkinscoie.com



From: Marie.Larsen@hklaw.com <Marie.Larsen@hklaw.com>
Sent: Thursday, February 4, 2021 12:01 PM
To: Schwartz, Julie (SEA) <JSchwartz@perkinscoie.com>; Daniel.Kappes@hklaw.com
Cc: Bleicher, Michael (WDC) <MBleicher@perkinscoie.com>
Subject: RE: Google / Akhmedova / Follow-up Call

Julie,

We have spoken to our client, who is not willing to eliminate the specific sentence focused on during
our last call, which was “However, nothing in the SCA requires that consent be communicated in the
manner Google prescribes or permits a service provider to dictate the form of acceptable consent.”

Along the lines of our last call, our position is that an extensive re-write along the lines proposed
exceeds the scope of what the District Court contemplated. We reiterate our willingness to include
language which states that the holding in this matter is limited to the factual circumstances therein.

Let us know if you would like to discuss any remaining issues.

Best,
Marie

Marie Larsen | Holland & Knight
Partner
Holland & Knight LLP
31 West 52nd Street | New York, New York 10019
Phone 212.513.3477 | Fax 212.341.7167
marie.larsen@hklaw.com | www.hklaw.com
________________________________________________
Add to address book | View professional biography


         From: Schwartz, Julie E. (Perkins Coie) <JSchwartz@perkinscoie.com>
Case 5:20-mc-80156-JD Document 47-6 Filed 04/01/21 Page 7 of 8


Sent: Thursday, February 04, 2021 2:46 PM
To: Kappes, Daniel P (SFO - X56951) <Daniel.Kappes@hklaw.com>; Larsen, Marie E (NYC -
X73477) <Marie.Larsen@hklaw.com>
Cc: Bleicher, Michael (Perkins Coie) <MBleicher@perkinscoie.com>
Subject: RE: Google / Akhmedova / Follow-up Call

[External email]
Counsel,

Has your client changed her position? If not, I’m not sure we need the call today.

Julie Schwartz | Perkins Coie LLP
PARTNER
3150 Porter Drive
Palo Alto, CA 94304-1212
D. +1.650.838.4490
F. +1.650.838.4690
E. JSchwartz@perkinscoie.com


-----Original Appointment-----
From: Schwartz, Julie (SEA)
Sent: Friday, January 29, 2021 10:23 AM
To: Schwartz, Julie (SEA); Daniel.Kappes@hklaw.com; Marie.Larsen@hklaw.com; Bleicher,
Michael (WDC)
Subject: Google / Akhmedova / Follow-up Call
When: Thursday, February 4, 2021 1:00 PM-1:30 PM (UTC-08:00) Pacific Time (US &
Canada).
Where: WebEx


-- Do not delete or change any of the following text. --



Join Webex meeting at Perkins Coie LLP
Meeting number (access code): 145 742 0238
Meeting password: 3dgYVEsAP76


Tap to join from a mobile device (attendees only)
+1-415-655-0001,,1457420238## US Toll

Join by phone
+1-415-655-0001 US Toll
Global call-in numbers

Join from a video system or application
Dial 1457420238@perkinscoie.webex.com
You can also dial 173.243.2.68 and enter your meeting number. Can't join the meeting?

If you are a host, click here to view host information.
IMPORTANT NOTICE: Please note that this Webex service allows audio and other information sent during the session to be recorded,
which may be discoverable in a legal matter. By joining this session, you automatically consent to such recordings. If you do not
consent to being recorded, discuss your concerns with the host or do not join the session.
           Case 5:20-mc-80156-JD Document 47-6 Filed 04/01/21 Page 8 of 8




          NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please
          advise the sender by reply email and immediately delete the message and any attachments without copying or disclosing the
          contents. Thank you.




NOTE: This e-mail is from a law firm, Holland & Knight LLP (“H&K”), and is intended solely for the use of the
individual(s) to whom it is addressed. If you believe you received this e-mail in error, please notify the sender
immediately, delete the e-mail from your computer and do not copy or disclose it to anyone else. If you are not an
existing client of H&K, do not construe anything in this e-mail to make you a client unless it contains a specific
statement to that effect and do not disclose anything to H&K in reply that you expect it to hold in confidence. If you
properly received this e-mail as a client, co-counsel or retained expert of H&K, you should maintain its contents in
confidence in order to preserve the attorney-client or work product privilege that may be available to protect
confidentiality.




NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please advise the
sender by reply email and immediately delete the message and any attachments without copying or disclosing the contents. Thank you.




NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please advise the
sender by reply email and immediately delete the message and any attachments without copying or disclosing the contents. Thank you.




NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please advise the
sender by reply email and immediately delete the message and any attachments without copying or disclosing the contents. Thank you.
